Citation Nr: 1525137	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although in his October 2012 VA Form 9, the Veteran requested a Board hearing, in a statement received by VA in September 2014, the Veteran withdrew his hearing request.  He has not since requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.

When the case was previously before the Board in September 2014, it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability, left foot arthritis, does not render him unable to independently perform daily functions of self-care or unable to protect himself from the hazards and dangers incident to his daily environment.

2.  The Veteran does not have a single service connected disability rated at 100 percent and his service-connected disability does not render him housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114(l), 1114(s), 1502 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A July 2011 letter satisfied the duty to notify provisions and included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and disability rating.  Moreover, the letter was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA aid and attendance examinations were conducted in August 2011 and April 2015.  The Veteran has not argued, and the record does not reflect that these examinations or opinions were inadequate.  The Board finds that the examinations and opinions were adequate because they were based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained sufficient information to decide the claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that although the April 2015 examination was conducted over the telephone, the Veteran's nurse practitioner at his nursing home was present with the Veteran during the examination, and conducted examination of the Veteran where required.  Moreover, the examination report reflects that the nurse practitioner at the nursing home with the Veteran and the VA examiner, completed the Disability Benefits Questionnaire (DBQ) VA examination together.  As such, the Board finds that the examination is adequate and based upon examination of the Veteran. 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486 ; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2014 remand.  In addition to directing that an appropriate VA examination be scheduled, the remand instructed the RO/AMC to request that the Veteran provide information regarding all treatment providers and for the RO/AMC to obtain the Veteran's VA treatment records.  VA sent the Veteran a letter in December 2014 requesting the Veteran's treatment providers.  The Veteran did not respond to this letter and he did not supply any necessary authorization forms in order for VA to obtain any outstanding private records.  The Veteran's VA current treatment records were obtained and a VA aid and attendance examination was conducted in April 2015.  The Board finds that the RO/AMC has complied with the Board's instructions and the April 2015 VA examination and opinion report substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Special monthly compensation is payable if, as the result of service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) .

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance of another person: (1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities, the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d).

A private medical statement for consideration of aid and attendance received by VA in July 2011 indicates that the Veteran is diagnosed with gastrointestinal bleed, chronic obstructive pulmonary disease (COPD), hypertension, status post hip fracture, history of deep vein thrombosis, and congestive heart failure (CHF).  The Veteran is not able to walk unaided; it was noted that the Veteran requires the use of a walker to ambulate all the time and can only ambulate short distances (approximately 15 feet).  The Veteran is able to feed himself.  He needs assistance bathing and tending to other hygiene needs.  He is able to care for the needs of nature.  The Veteran is not confined to a bed and is able to transfer with assistance.  He is able to sit up.  He is not blind but requires glasses.  He is able to travel short distances to medical appointments.  He is unable to leave home without assistance.  He does not require nursing home care.  Under the section asking what other pertinent facts show the patients need for aid and attendance, the authoring physician noted that the Veteran lives at home with his elderly spouse.  

An August 2011 VA aid and attendance examination report reflects diagnoses of chronic bronchitis, CHF, hemiplegia, arthropathy at multiple sites, chronic kidney disease, hypertension, cerebrovascular disease, and muscle weakness.  It was noted that the Veteran is able to feed himself.  He is not able to prepare his own meals.  He needs assistance bathing and attending to other hygiene needs.  He is not legally blind.  It was noted that he does not require nursing home care.  He requires medication management and uses a walker.  It was noted that on examination he displayed some confusion and that his wife manages his affairs.  He was noted to have generalized weakness of the upper extremities and some weakness in the right leg, more so than the left.  Regarding restrictions of the spine, there was pain and stiffness in the back.  Also noted was that he had had surgery of the right hip.  The examiner specifically noted that the Veteran's other problems that affect his ability to perform self-care were COPD and CHR.  Finally, it was noted that the Veteran is able to leave the home once a month or every other month to see his doctor.  

An April 2012 VA treatment record reflects that the Veteran needs assistance bathing, dressing, toileting, and transferring,  It was not noted which disability or disabilities caused the Veteran to need assistance.

The April 2015 VA examination report reflects that the Veteran is not hospitalized or permanently bedridden.  The Veteran is not able to travel beyond his current domicile, the nursing home where he lives.  The examination was done over the phone, as the Veteran cannot leave the nursing home.  It was noted that the Veteran requires someone to help him get out of bed and help him stand after he sits up in bed.  He cannot put on his pants due to weakness in standing.  He also gets very short of breath with dressing.  He can get himself into his wheelchair and he can get around by scooting with his feet in his wheelchair.  He can scoot to the bathroom but needs help transferring to toilet due to leg weakness.  He can brush his teeth and hair and shave on his own.  He needs some assistance with showering (washing his back and getting in and out of the shower).  He feeds himself.  He has mild occasional memory loss.  There are impairments that affect the ability of the Veteran to protect himself from the daily environment in terms of bilateral leg weakness and difficulty walking and standing.  The Veteran is unable to perform the following self-care skills:  dressing and undressing, bathing, and toileting.  The Veteran can walk without the assistance of another person only within the home.  However, he needs a walker for ambulation.  The Veteran's best corrected vision is not 5/200 or worse in both eyes.  His cervical spine has decreased range of motion with side to side movement and extension.  His thoracolumbar spine has no limitation of motion or deformity.  Function of the upper extremities is normal.  Function of the lower extremities is not normal.  Relevant findings include limitation of joint motion and muscle weakness.  Weight bearing is not normal in that he has bilateral leg weakness.  Propulsion is not normal in that he has weakness of the legs and history of right hip fracture.  His balance is not normal due to weakness in his legs.  There are no other functional limitations of the lower extremities.  The examiner noted that the Veteran gets confused easily and cannot keep up with his money.  It was noted that the Veteran's family and nursing home help him in this regard.  The diagnoses included hypertension, osteoarthritis, COPD, CHF, chronic pain, atrial fibrillation, diabetes mellitus type 2, coronary artery disease, traumatic arthritis of the left ankle, and status post right hip fracture and repair.  The examiner indicated that the Veteran is unable to leave his nursing home.  His nurse practitioner and the VA examiner completed the examination over the phone with the nurse being present with the Veteran.  The examiner noted that the Veteran is in regular need of aid and attendance, but not due to his service connected left foot disability.  The examiner noted that the Veteran has many health problems and while he is service-connected for arthritis in his left foot, the main reason he needs assistance is due to the weakness in his thighs/legs, which is not secondary to his left foot arthritis.  He also gets short of breath with activities due to his CHF and COPD.  Thus, while he needs assistance of another person, it is not secondary to his left foot arthritis, but is instead secondary to other medical issues.  The examiner noted that his weakness of the legs and shortness of breath do cause him to require assistance with getting out of bed, dressing, getting on and off the toilet, and showering.  However, he can feed himself, scoot himself around the nursing home on his feet, and brush his teeth and hair.  

The evidence of record reflects that the Veteran clearly is in need of regular aid and attendance of another person.  However, the record also reflects that his need for regular aid and attendance is not due to his sole service-connected disability, left foot arthritis.  Notably, the August 2011 aid and attendance examination report reflects that the Veteran's requirement for aid and attendance was due to his diagnoses of chronic bronchitis, CHF, hemiplegia, arthropathy at multiple sites, chronic kidney disease, hypertension, cerebrovascular disease, COPD and muscle weakness.  The examiner did not mention the Veteran's service-connected left foot arthritis at all and the Veteran did not specifically complain about his left foot arthritis causing him to need aid and attendance.  Similarly, while the July 2011 aid and attendance examination report reflects that the Veteran had many diagnoses, left foot arthritis was not mentioned whatsoever.  Finally, although, among other diagnoses, the Veteran was diagnosed with osteoarthritis at the April 2015 VA examination, the examiner specifically found that the Veteran's need for aid and attendance was due to his nonservice-connected disabilities, while specifically finding that the need for aid and attendance was not due to his service-connected left foot arthritis.  There is no contrary opinion of record (there is no opinion in favor of the claim). 

The Board is sympathetic to the Veteran's contentions that he meets the criteria for special monthly compensation based upon his need for the regular aid and attendance of another person and his housebound status.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson,19 Vet. App. 362 (2005).  The Veteran is competent to report his current symptomatology, and his assertions in that regard is considered credible in the absence of any evidence to the contrary.  However, as a lay person, the Veteran has not demonstrated that he is capable of drawing medical conclusions.  Thus, his allegations as to the specific disabilities warranting regular aid and attendance or housebound status are less probative than the competent medical evidence of record.  That medical evidence clearly shows that the Veteran neither requires regular aid and attendance nor is rendered housebound because of his service-connected left foot arthritis.  The Board ultimately finds that medical evidence to be more persuasive than the Veteran's lay contentions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With respect to special monthly compensation based upon housebound status, based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on housebound status.  The Veteran has no single service-connected disability evaluated as 100 percent disabling and thus he is not entitled to special monthly compensation based on being housebound.  As previously mentioned, he is only service-connected for one disability, left foot arthritis, and it is rated at 20 percent.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


